                                          
                                                               

 

CAREGUIDE, INC.

SERIES A PREFERRED STOCK PURCHASE AGREEMENT

THIS SERIES A PREFERRED STOCK PURCHASE AGREEMENT (the “Agreement”) is made and
entered into as of December 28, 2007, by and among CAREGUIDE, INC., a Delaware
corporation (the “Company”), and each of those persons and entities, severally
and not jointly, whose names are set forth on the Schedule of Purchasers
attached hereto as Exhibit A (which persons and entities are hereinafter
collectively referred to as “Purchasers” and each individually as a
“Purchaser”).

RECITALS

WHEREAS, the Company has authorized the sale and issuance of an aggregate of
6,250,000 shares of its Series A Preferred Stock (the “Shares”);

WHEREAS, Purchasers desire to purchase the Shares on the terms and conditions
set forth herein; and

WHEREAS, the Company desires to issue and sell the Shares to Purchasers on the
terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.

AGREEMENT TO SELL AND PURCHASE.

1.1       Authorization of Shares. The Company has authorized (a) the sale and
issuance to Purchasers of the Shares and (b) the issuance of such shares of
Common Stock to be issued upon conversion of the Shares (the “Conversion
Shares”). The Shares and the Conversion Shares have the rights, preferences,
privileges and restrictions set forth in the Certificate of Incorporation, as
amended to date (the “Amended Charter”), and the Certificate of Designations,
Powers, Preferences and Relative, Participating, Optional or Other Special
Rights, and the Qualifications, Limitations or Restrictions thereof of the
Series A Preferred Stock, in the form attached hereto as Exhibit B (the
“Certificate of Designations”).

1.2       Sale and Purchase. Subject to the terms and conditions hereof, at the
Initial Closing (as hereinafter defined), the Company hereby agrees to issue and
sell an aggregate of 1,562,500 Shares to the Purchasers, and each Purchaser
agrees to purchase from the Company, severally and not jointly, the number of
Shares set forth opposite such Purchaser’s name on Exhibit A, at a purchase
price of sixty cents ($0.60) per share.

 

1



 

 

 

2.

CLOSING, DELIVERY AND PAYMENT.

2.1       Initial Closing. The initial closing of the sale and purchase of
Shares under this Agreement (the “Initial Closing”) shall take place at 1:00
p.m. on the date hereof, at the offices of the Company, or at such other time or
place as the Company and Purchasers may mutually agree (such date is hereinafter
referred to as the “Initial Closing Date”).

2.2       Delivery. At the Initial Closing, subject to the terms and conditions
hereof, the Company will deliver to each Purchaser a certificate representing
the number of Shares to be purchased at the Initial Closing by such Purchaser,
against payment of the purchase price therefor by check or wire transfer made
payable to the order of the Company.

2.3       Subsequent Closings. At any time on or before April 1, 2008, or at
such later time as the Company and the holders of a majority of the Shares
purchased at the Initial Closing may agree, the Company may, in its sole
discretion, cause the Purchasers to purchase and the Purchasers shall be
required to purchase, pro rata according to the allocations of the Shares set
forth Exhibit A, up to the balance of the authorized shares of Series A
Preferred Stock to the Purchasers not sold at the Initial Closing. All such
sales may be made at one or more additional closings (each, a “Subsequent
Closing,” and together with the Initial Closing, each a “Closing”), shall be
made on the terms and conditions set forth in this Agreement and the
representations and warranties of the Company shall speak as of the Initial
Closing and the Company shall have no obligation to update such representations
and warranties. Any shares of Series A Preferred Stock sold pursuant to this
Section 2.3 shall be deemed to be “Shares” for all purposes under this
Agreement.

 

3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company hereby represents and warrants to each Purchaser as of the date of
this Agreement as set forth below.

3.1       Organization and Good Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. The Company has all requisite corporate power and authority to own and
operate its properties and assets, to execute and deliver this Agreement, to
issue and sell the Shares and the Conversion Shares, and to carry out the
provisions of this Agreement and the Certificate of Designations and to carry on
its business as presently conducted.

 

3.2

Capitalization; Voting Rights.

(a)       The authorized capital stock of the Company, immediately prior to the
Closing, consists of (i) 100,000,000 shares of Common Stock, par value $0.01 per
share, 67,538,976 shares of which are issued and outstanding, and
(ii) 20,000,000 shares of Preferred Stock, par value $0.01 per share, 6,250,000
of which are designated Series A Preferred Stock, none of which are issued and
outstanding.

(b)       Under the Company’s equity incentive plans (the “Plans”), options to
purchase 7,280,872 shares have been granted and are currently outstanding and
(iii) 1,044,710 shares of Common Stock remain available for future issuance.

 

2



 

 

(c)       Other than the shares reserved for issuance under the Plans and
warrants outstanding to purchase 1,289,536 shares of Common Stock, and except as
may be granted pursuant to this Agreement, there are no outstanding options,
warrants, rights (including conversion or preemptive rights and rights of first
refusal), proxy or stockholder agreements, or agreements of any kind for the
purchase or acquisition from the Company of any of its securities.

(d)       All issued and outstanding shares of the Company’s Common Stock
(i) have been duly authorized and validly issued and are fully paid and
nonassessable and (ii) were issued in compliance with all applicable state and
federal laws concerning the issuance of securities.

(e)       The rights, preferences, privileges and restrictions of the Shares are
as stated in the Amended Charter and the Certificate of Designations. When
issued in compliance with the provisions of this Agreement, the Amended Charter
and/or the Certificate of Designations, the Shares and the Conversion Shares
will be validly issued, fully paid and nonassessable, and will be free of any
liens or encumbrances other than liens and encumbrances created by or imposed
upon the Purchasers; provided, however, that the Shares and the Conversion
Shares may be subject to restrictions on transfer under state and/or federal
securities laws as set forth herein or as otherwise required by such laws at the
time a transfer is proposed. The sale of the Shares and the subsequent
conversion of the Shares into Conversion Shares are not and will not be subject
to any preemptive rights or rights of first refusal that have not been properly
waived or complied with.

3.3       Authorization; Binding Obligations. All corporate action on the part
of the Company, its officers, directors and stockholders necessary for the
authorization of this Agreement, the performance of all obligations of the
Company hereunder at the Closing and the authorization, sale, issuance and
delivery of the Shares pursuant hereto and the Conversion Shares pursuant to the
Amended Charter and Certificate of Designations has been taken. The Agreement,
when executed and delivered, will be a valid and binding obligation of the
Company enforceable in accordance with its terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application affecting enforcement of creditors’ rights, (b) general
principles of equity that restrict the availability of equitable remedies and
(c) to the extent that the enforceability of the indemnification provisions
herein may be limited by applicable laws.

3.4       Offering Valid. Assuming the accuracy of the representations and
warranties of Purchasers contained in Section 4.2 hereof, the offer, sale and
issuance of the Shares and the Conversion Shares will be exempt from the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”), and will have been registered or qualified (or are exempt
from registration and qualification) under the registration, permit or
qualification requirements of all applicable state securities laws. Neither the
Company nor any agent on its behalf has solicited or will solicit any offers to
sell or has offered to sell or will offer to sell all or any part of the Shares
to any person or persons so as to bring the sale of such Shares by the Company
within the registration provisions of the Securities Act or any state securities
laws.

 

3



 

 

3.5       SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), including pursuant to Section 13(a) or 15(d)
thereof, since January 1, 2007 (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 

4.

REPRESENTATIONS AND WARRANTIES OF PURCHASERS.

Each Purchaser hereby represents and warrants to the Company, severally and not
jointly, as follows (provided that such representations and warranties do not
lessen or obviate the representations and warranties of the Company set forth in
this Agreement):

4.1       Requisite Power and Authority. Purchaser has all necessary power and
authority to execute and deliver this Agreement and to carry out its provisions.
All action on Purchaser’s part required for the lawful execution and delivery of
this Agreement has been taken. Upon its execution and delivery, this Agreement
will be a valid and binding obligation of Purchaser, enforceable in accordance
with their terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights, (b) as limited by general principles of equity
that restrict the availability of equitable remedies and (c) to the extent that
the enforceability of the indemnification provisions herein may be limited by
applicable laws.

4.2       Investment Representations. Purchaser understands that neither the
Shares nor the Conversion Shares have been registered under the Securities Act.
Purchaser also understands that the Shares are being offered and sold pursuant
to an exemption from registration contained in the Securities Act based in part
upon Purchaser’s representations contained in the Agreement. Purchaser hereby
represents and warrants as follows:

(a)       Purchaser Bears Economic Risk. Purchaser has substantial experience in
evaluating and investing in private placement transactions of securities in

 

4



 

 

companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests. Purchaser must bear the economic risk of this investment
indefinitely unless the Shares (or the Conversion Shares) are registered
pursuant to the Securities Act, or an exemption from registration is available.
Purchaser understands that the Company has no present intention of registering
the Shares, the Conversion Shares or any shares of its Common Stock. Purchaser
also understands that there is no assurance that any exemption from registration
under the Securities Act will be available and that, even if available, such
exemption may not allow Purchaser to transfer all or any portion of the Shares
or the Conversion Shares under the circumstances, in the amounts or at the times
Purchaser might propose.

(b)       Acquisition for Own Account. Purchaser is acquiring the Shares and the
Conversion Shares for Purchaser’s own account for investment only, and not with
a view towards their distribution.

(c)       Purchaser Can Protect Its Interest. Purchaser represents that by
reason of its, or of its management’s, business or financial experience,
Purchaser has the capacity to protect its own interests in connection with the
transactions contemplated in this Agreement. Further, Purchaser is aware of no
publication of any advertisement in connection with the transactions
contemplated in the Agreement.

(d)       Accredited Investor. Purchaser represents that it is an accredited
investor within the meaning of Regulation D under the Securities Act.

(e)       Company Information. Purchaser has received and read the Company’s
current, quarterly and annual reports, proxy statements, registration statements
and other information as filed with the U.S. Securities and Exchange Commission
and has had an opportunity to discuss the Company’s business, management and
financial affairs with directors, officers and management of the Company and has
had the opportunity to review the Company’s operations and facilities. Purchaser
has also had the opportunity to ask questions of and receive answers from, the
Company and its management regarding the terms and conditions of this
investment.

(f)        Rule 144. Purchaser acknowledges and agrees that the Shares, and, if
issued, the Conversion Shares are “restricted securities” as defined in Rule 144
promulgated under the Securities Act as in effect from time to time and must be
held indefinitely unless they are subsequently registered under the Securities
Act or an exemption from such registration is available. Purchaser has been
advised or is aware of the provisions of Rule 144, which permits limited resale
of shares purchased in a private placement subject to the satisfaction of
certain conditions, including, among other things: the availability of certain
current public information about the Company, the resale occurring following the
required holding period under Rule 144 and the number of shares being sold
during any three-month period not exceeding specified limitations.

(g)       Residence. If Purchaser is an individual, then Purchaser resides in
the state or province identified in the address of Purchaser set forth on
Exhibit A; if Purchaser is a partnership, corporation, limited liability company
or other entity, then the office or offices of

 

5



 

 

Purchaser in which its investment decision was made is located at the address or
addresses of Purchaser set forth on Exhibit A.

(h)       Foreign Investors. If Purchaser is not a United States person (as
defined by Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended), Purchaser hereby represents that it has satisfied itself as to the
full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Shares or any use of this Agreement, including
(i) the legal requirements within its jurisdiction for the purchase of the
Shares, (ii) any foreign exchange restrictions applicable to such purchase,
(iii) any government or other consents that may need to be obtained, and (iv)
the income tax and other tax consequences, if any, that may be relevant to the
purchase, holding, redemption, sale or transfer of the Shares. The Company’s
offer and sale and Purchaser’s subscription and payment for and continued
beneficial ownership of the Shares will not violate any applicable securities or
other laws of Purchaser’s jurisdiction.

4.3       Transfer Restrictions. Each Purchaser acknowledges and agrees that the
Shares and, if issued, the Conversion Shares are subject to restrictions on
transfer as set forth herein.

 

5.

CONDITIONS TO CLOSING.

5.1       Conditions to Purchasers’ Obligations at the Initial Closing.
Purchasers’ obligations to purchase the Shares at the Initial Closing are
subject to the satisfaction, at or prior to the Initial Closing Date, of the
following conditions:

(a)       Representations and Warranties True; Performance of Obligations. The
representations and warranties made by the Company in Section 3 hereof shall be
true and correct in all material respects as of the Initial Closing Date with
the same force and effect as if they had been made as of the Initial Closing
Date, and the Company shall have performed all obligations and conditions herein
required to be performed or observed by it on or prior to the Initial Closing.

(b)       Legal Investment. On the Initial Closing Date, the sale and issuance
of the Shares and the proposed issuance of the Conversion Shares shall be
legally permitted by all laws and regulations to which Purchasers and the
Company are subject.

(c)       Consents, Permits, and Waivers. The Company shall have obtained any
and all consents, permits and waivers necessary or appropriate for consummation
of the transactions contemplated by the Agreement except for such as may be
properly obtained subsequent to the Initial Closing.

(d)       Filing of Certificate of Designations. The Certificate of Designations
shall have been filed with the Secretary of State of the State of Delaware and
shall continue to be in full force and effect as of the Closing Date.

(e)       Corporate Documents. The Company shall have delivered to Purchasers or
their counsel copies of all corporate documents of the Company as Purchasers
shall reasonably request.

 

6



 

 

(f)        Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing hereby and all
documents and instruments incident to such transactions shall be reasonably
satisfactory in substance and form to Purchasers and their special counsel, and
Purchasers and their special counsel shall have received all such counterpart
originals or certified or other copies of such documents as they may reasonably
request.

5.2       Conditions to Obligations of the Company. The Company’s obligation to
issue and sell the Shares at each Closing is subject to the satisfaction, on or
prior to such Closing, of the following conditions:

(a)       Representations and Warranties True. The representations and
warranties in Section 4 made by those Purchasers acquiring Shares hereof shall
be true and correct in all material respects at the date of the Closing, with
the same force and effect as if they had been made on and as of said date.

(b)       Performance of Obligations. Such Purchasers shall have performed and
complied with all agreements and conditions herein required to be performed or
complied with by such Purchasers on or before the Closing.

(c)       Filing of Certificate of Designations. The Certificate of Designations
shall have been filed with the Secretary of State of the State of Delaware.

(d)       Consents, Permits, and Waivers. The Company shall have obtained any
and all consents, permits and waivers necessary or appropriate for consummation
of the transactions contemplated by the Agreement (except for such as may be
properly obtained subsequent to the Closing).

 

6.

REGISTRATION; RESTRICTIONS ON TRANSFER.

 

6.1

Restrictions on Transfer.

(a)       Each Purchaser agrees not to make any disposition of all or any
portion of the Shares or Conversion Shares unless and until:

(i)        there is then in effect a registration statement under the Securities
Act covering such proposed disposition and such disposition is made in
accordance with such registration statement; or

(ii)       (A) The transferee has agreed in writing to be bound by the terms of
this Agreement, (B) such Purchaser shall have notified the Company of the
proposed disposition and shall have furnished the Company with a detailed
statement of the circumstances surrounding the proposed disposition, and (C) if
reasonably requested by the Company, such Purchaser shall have furnished the
Company with an opinion of counsel, reasonably satisfactory to the Company, that
such disposition will not require registration of such shares under the
Securities Act. It is agreed that the Company will not require opinions of
counsel for transactions made pursuant to Rule 144, except in unusual
circumstances. In addition, the Company will not require any transferee pursuant
to Rule 144 to be bound by the terms of this

 

7



 

 

Agreement if the shares so transferred do not remain Registrable Securities (as
defined below) hereunder following such transfer.

(b)       Notwithstanding the provisions of subsection (a) above, no such
restriction shall apply to a transfer by a Purchaser that is (A) a partnership
transferring to its partners or former partners in accordance with partnership
interests, (B) a corporation transferring to a wholly-owned subsidiary or a
parent corporation that owns all of the capital stock of the Purchaser, (C) a
limited liability company transferring to its members or former members in
accordance with their interest in the limited liability company, or (D) an
individual transferring to the Purchaser’s family member or trust for the
benefit of an individual Purchaser; provided that in each case the transferee
will agree in writing to be subject to the terms of this Agreement to the same
extent as if he were an original Purchaser hereunder.

(c)       Each certificate representing Shares or Registrable Securities (as
defined below) shall be stamped or otherwise imprinted with legends
substantially similar to the following (in addition to any legend required under
applicable state securities laws):

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR
UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN SERIES A
PREFERRED STOCK PURCHASE AGREEMENT BY AND BETWEEN THE STOCKHOLDER AND THE
COMPANY. COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE
SECRETARY OF THE COMPANY.

(d)       The Company shall be obligated to reissue promptly unlegended
certificates at the request of any Purchaser thereof if the Purchaser shall have
obtained an opinion of counsel (which counsel may be counsel to the Company)
reasonably acceptable to the Company to the effect that the securities proposed
to be disposed of may lawfully be so disposed of without registration,
qualification and legend, provided that the second legend listed above shall be
removed only at such time as the Purchaser of such certificate is no longer
subject to any restrictions hereunder.

(e)       Any legend endorsed on an instrument pursuant to applicable state
securities laws and the stop-transfer instructions with respect to such
securities shall be removed

 

8



 

 

upon receipt by the Company of an order of the appropriate blue sky authority
authorizing such removal.

(f)        For purposes of this Agreement, “Registrable Securities” means
(a) the Conversion Shares and (b) any Common Stock of the Company issued as (or
issuable upon the conversion or exercise of any warrant, right or other security
which is issued as) a dividend or other distribution with respect to, or in
exchange for or in replacement of, the Shares or Conversion Shares.
Notwithstanding the foregoing, Registrable Securities shall not include any
securities (i) sold by a person to the public either pursuant to a registration
statement or Rule 144 or (ii) sold in a private transaction in which the
transferor’s rights under Section 6 of this Agreement are not assigned.

6.2       Piggyback Registrations. The Company shall notify all Purchasers of
Registrable Securities in writing at least fifteen (15) days prior to the filing
of any registration statement under the Securities Act where such registration
statement includes shares to be resold by selling stockholders (including, but
not limited to, registration statements relating to secondary offerings of
securities of the Company where such registration statement includes shares to
be resold by selling stockholders, but excluding any Special Registration
Statements (as defined below)) and will afford each such Purchaser an
opportunity to include in such registration statement all or part of such
Registrable Securities held by such Purchaser. Each Purchaser desiring to
include in any such registration statement all or any part of the Registrable
Securities held by it shall, within fifteen (15) days after the above-described
notice from the Company, so notify the Company in writing. Such notice shall
state the intended method of disposition of the Registrable Securities by such
Purchaser. If a Purchaser decides not to include all of its Registrable
Securities in any registration statement thereafter filed by the Company, such
Purchaser shall nevertheless continue to have the right to include any
Registrable Securities in any subsequent registration statement or registration
statements as may be filed by the Company with respect to offerings of its
securities, all upon the terms and conditions set forth herein.

(a)       Underwriting. If the registration statement of which the Company gives
notice under this Section 6.2 is for an underwritten offering, the Company shall
so advise the Purchasers of Registrable Securities. In such event, the right of
any such Purchaser to include Registrable Securities in a registration pursuant
to this Section 6.2 shall be conditioned upon such Purchaser’s participation in
such underwriting and the inclusion of such Purchaser’s Registrable Securities
in the underwriting to the extent provided herein. All Purchasers proposing to
distribute their Registrable Securities through such underwriting shall enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting by the Company. Notwithstanding any
other provision of this Agreement, if the underwriter determines in good faith
that marketing factors require a limitation of the number of shares to be
underwritten, the number of shares that may be included in the underwriting
shall be allocated, first, to the Company; second, to the Purchasers on a pro
rata basis based on the total number of Registrable Securities held by the
Purchasers; and third, to any stockholder of the Company (other than a
Purchaser) on a pro rata basis. If any Purchaser disapproves of the terms of any
such underwriting, such Purchaser may elect to withdraw therefrom by written
notice to the Company and the underwriter, delivered at least ten (10) business
days prior to the effective date of the registration statement. Any Registrable
Securities excluded or withdrawn from such

 

9



 

 

underwriting shall be excluded and withdrawn from the registration. For any
Purchaser which is a partnership, limited liability company or corporation, the
partners, retired partners, members, retired members and stockholders of such
Purchaser, or the estates and family members of any such partners, retired
partners, members and retired members and any trusts for the benefit of any of
the foregoing person shall be deemed to be a single “Purchaser,” and any pro
rata reduction with respect to such “Purchaser” shall be based upon the
aggregate amount of shares carrying registration rights owned by all entities
and individuals included in such “Purchaser,” as defined in this sentence.

(b)       Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 6.2
whether or not any Purchaser has elected to include securities in such
registration, and shall promptly notify any Purchaser that has elected to
include shares in such registration of such termination or withdrawal. The
Registration Expenses (as defined below) of such withdrawn registration shall be
borne by the Company in accordance with Section 6.3 hereof.

(c)       Special Registration Statement. For purposes of this Agreement,
“Special Registration Statement” shall mean (i) a registration statement
relating to any employee benefit plan, (ii) with respect to any corporate
reorganization or transaction under Rule 145 of the Securities Act, any
registration statements related to the issuance or resale of securities issued
in such a transaction, (iii) a registration related to stock issued upon
conversion of debt securities or (iv) a registration statement related
exclusively to the offering of securities on behalf of the Company.

6.3       Expenses of Registration. Except as specifically provided herein, all
Registration Expenses (as defined below) incurred in connection with any
registration, qualification or compliance pursuant to Section 6.2 herein shall
be borne by the Company. All Selling Expenses (as defined below) incurred in
connection with any registrations hereunder, shall be borne by the holders of
the securities so registered pro rata on the basis of the number of shares so
registered. For purposes of this Agreement, (i) “Registration Expenses” shall
mean all expenses incurred by the Company in complying with Sections 6.2 hereof,
including, without limitation, all registration and filing fees, printing
expenses, fees and disbursements of counsel for the Company, blue sky fees and
expenses and the expense of any special audits incident to or required by any
such registration (but excluding the compensation of regular employees of the
Company which shall be paid in any event by the Company) and (ii) “Selling
Expenses” shall mean all underwriting discounts and selling commissions
applicable to the sale.

6.4       Obligations of the Company. Whenever the Company effects the
registration of any Registrable Securities pursuant to Section 6.2, the Company
shall, as expeditiously as reasonably possible:

(a)       use all reasonable efforts to cause such registration statement to
become effective, and, upon the request of the Purchasers of a majority of the
Registrable Securities registered thereunder, keep such registration statement
effective for up to thirty (30) days or, if earlier, until the Purchaser or
Purchasers have completed the distribution related thereto; provided, however,
that at any time, upon written notice to the participating Purchasers and for a
period not to exceed sixty (60) days thereafter (the “Suspension Period”), the

 

10



 

 

Company may delay the filing or effectiveness of any registration statement or
suspend the use or effectiveness of any registration statement (and the
participating Purchasers hereby agree not to offer or sell any Registrable
Securities pursuant to such registration statement during the Suspension Period)
if the Company reasonably believes that there is or may be in existence material
nonpublic information or events involving the Company, the failure of which to
be disclosed in the prospectus included in the registration statement could
result in a Violation (as defined below). In the event that the Company shall
exercise its right to delay or suspend the filing or effectiveness of a
registration hereunder, the applicable time period during which the registration
statement is to remain effective shall be extended by a period of time equal to
the duration of the Suspension Period. The Company may extend the Suspension
Period for an additional consecutive sixty (60) days with the consent of the
holders of a majority of the Registrable Securities registered under the
applicable registration statement, which consent shall not be unreasonably
withheld. If so directed by the Company, all Purchasers registering shares under
such registration statement shall (i) not offer to sell any Registrable
Securities pursuant to the registration statement during the period in which the
delay or suspension is in effect after receiving notice of such delay or
suspension; and (ii) use their best efforts to deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Purchasers’ possession, of the prospectus relating to such Registrable
Securities current at the time of receipt of such notice. Notwithstanding the
foregoing, the Company shall not be required to file, cause to become effective
or maintain the effectiveness of any registration statement other than a
registration statement on Form S-3 that contemplates a distribution of
securities on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act.

(b)       Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for the period set forth in subsection (a) above.

(c)       Furnish to the Purchasers such number of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as they may reasonably request in order
to facilitate the disposition of Registrable Securities owned by them.

(d)       Use its reasonable efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by the Purchasers;
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions.

(e)       In the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter(s) of such offering. Each Purchaser
participating in such underwriting shall also enter into and perform its
obligations under such an agreement.

(f)        Notify each Purchaser of Registrable Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered

 

11



 

 

under the Securities Act of the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing. The Company will use
reasonable efforts to amend or supplement such prospectus in order to cause such
prospectus not to include any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing.

(g)       Use its reasonable efforts to furnish, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion, dated as of such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and
(ii) a letter, dated as of such date, from the independent certified public
accountants of the Company, in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering addressed to the underwriters.

 

6.5

Delay of Registration; Furnishing Information.

(a)       No Purchaser shall have any right to obtain or seek an injunction
restraining or otherwise delaying any such registration as the result of any
controversy that might arise with respect to the interpretation or
implementation of this Section 6.

(b)       It shall be a condition precedent to the obligations of the Company to
take any action pursuant to Section 6.2 that the selling Purchasers shall
furnish to the Company such information regarding themselves, the Registrable
Securities held by them and the intended method of disposition of such
securities as shall be required to effect the registration of their Registrable
Securities.

6.6       Indemnification. In the event any Registrable Securities are included
in a registration statement under Section 6.2:

(a)       To the extent permitted by law, the Company will indemnify and hold
harmless each Purchaser, the partners, members, officers and directors of each
Purchaser, any underwriter (as defined in the Securities Act) for such Purchaser
and each person, if any, who controls such Purchaser or underwriter within the
meaning of the Securities Act or the Exchange Act, against any losses, claims,
damages, or liabilities (joint or several) to which they may become subject
under the Securities Act, the Exchange Act or other federal or state law,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a “Violation”) by the Company: (i) any
untrue statement or alleged untrue statement of a material fact contained in
such registration statement or incorporated reference therein, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto, (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading, or (iii) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act, any state securities

 

12



 

 

law or any rule or regulation promulgated under the Securities Act, the Exchange
Act or any state securities law in connection with the offering covered by such
registration statement; and the Company will reimburse each such Purchaser,
partner, member, officer, director, underwriter or controlling person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided however, that the indemnity agreement contained in this Section 6.6(a)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Company, which consent shall not be unreasonably withheld, nor shall the Company
be liable in any such case for any such loss, claim, damage, liability or action
to the extent that it arises out of or is based upon a Violation which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by such Purchaser, partner, member,
officer, director, underwriter or controlling person of such Purchaser.

(b)       To the extent permitted by law, each Purchaser will, if Registrable
Securities held by such Purchaser are included in the securities as to which
such registration qualifications or compliance is being effected, indemnify and
hold harmless the Company, each of its directors, its officers and each person,
if any, who controls the Company within the meaning of the Securities Act, any
underwriter and any other Purchaser selling securities under such registration
statement or any of such other Purchaser’s partners, directors or officers or
any person who controls such Purchaser, against any losses, claims, damages or
liabilities (joint or several) to which the Company or any such director,
officer, controlling person, underwriter or other such Purchaser, or partner,
director, officer or controlling person of such other Purchaser may become
subject under the Securities Act, the Exchange Act or other federal or state
law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereto) arise out of or are based upon any of the following statements:
(i) any untrue statement or alleged untrue statement of a material fact
contained in such registration statement or incorporated reference therein,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act (collectively, a “Purchaser
Violation”), in each case to the extent (and only to the extent) that such
Purchaser Violation occurs in reliance upon and in conformity with written
information furnished by such Purchaser under an instrument duly executed by
such Purchaser and stated to be specifically for use in connection with such
registration; and each such Purchaser will reimburse any legal or other expenses
reasonably incurred by the Company or any such director, officer, controlling
person, underwriter or other Purchaser, or partner, officer, director or
controlling person of such other Purchaser in connection with investigating or
defending any such loss, claim, damage, liability or action if it is judicially
determined that there was such a Purchaser Violation; provided, however, that
the indemnity agreement contained in this Section 6.6(b) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Purchaser, which
consent shall not be unreasonably withheld; provided further, that in no event
shall any indemnity under this Section 6.6 exceed the net proceeds from the
offering received by such Purchaser.

 

13



 

 

(c)       Promptly after receipt by an indemnified party under this Section 6.6
of notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 6.6, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party shall have the right to retain its own
counsel, with the fees and expenses thereof to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action shall relieve such indemnifying party of any liability to the
indemnified party under this Section 6.6 to the extent, and only to the extent,
prejudicial to its ability to defend such action, but the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 6.6.

(d)       If the indemnification provided for in this Section 6.6 is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
shall to the extent permitted by applicable law contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the Violation(s) or Purchaser Violation(s) that resulted in
such loss, claim, damage or liability, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by a court of law by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided, that in no event shall any contribution by a
Purchaser hereunder exceed the net proceeds from the offering received by such
Purchaser.

(e)       The obligations of the Company and Purchasers under this Section 6.6
shall survive completion of any offering of Registrable Securities in a
registration statement and, with respect to liability arising from an offering
to which this Section 6.6 would apply that is covered by a registration filed
before termination of this Agreement, such termination. No indemnifying party,
in the defense of any such claim or litigation, shall, except with the consent
of each indemnified party, consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

6.7       Assignment of Registration Rights. The registration rights provided by
this Section 6 may be assigned by a Purchaser to a transferee or assignee of
Registrable Securities (for so long as such shares remain Registrable
Securities) that is a subsidiary, parent,

 

14



 

 

general partner, limited partner, retired partner, member or retired member of a
Purchaser that is a corporation, partnership or limited liability company
provided, however, (i) the transferor shall, within ten (10) days after such
transfer, furnish to the Company written notice of the name and address of such
transferee or assignee and the securities with respect to which such
registration rights are being assigned and (ii) such transferee shall agree to
be subject to all restrictions set forth in this Agreement.

6.8       “Market Stand-Off” Agreement. Each Purchaser hereby agrees that such
Purchaser shall not sell, transfer, make any short sale of, grant any option for
the purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale, any Common Stock (or other securities) of the Company
held by such Purchaser (other than those included in the registration) during
the 180-day period following the effective date of a registration statement of
the Company filed under the Securities Act (or such longer period as the
underwriters or the Company shall request in order to facilitate compliance with
NASD Rule 2711 or NYSE Member Rule 472 or any successor or similar rule or
regulation); provided, that all officers and directors of the Company are bound
by and have entered into similar agreements. The obligations described in this
Section 6.8 shall not apply to a registration relating solely to employee
benefit plans on Form S-1 or Form S-8 or similar forms that may be promulgated
in the future, or a registration relating solely to a transaction on Form S-4 or
similar forms that may be promulgated in the future.

6.9       Agreement to Furnish Information. Each Purchaser agrees to execute and
deliver such other agreements as may be reasonably requested by the Company or
the underwriter that are consistent with the Purchaser’s obligations under
Section 6.8 or that are necessary to give further effect thereto. In addition,
if requested by the Company or the representative of the underwriters of Common
Stock (or other securities) of the Company, each Purchaser shall provide, within
ten (10) days of such request, such information as may be required by the
Company or such representative in connection with the completion of any public
offering of the Company’s securities pursuant to a registration statement filed
under the Securities Act. The obligations described in Section 6.8 and this
Section 6.9 shall not apply to a Special Registration Statement. The Company may
impose stop-transfer instructions with respect to the shares of Common Stock (or
other securities) subject to the foregoing restriction until the end of said day
period. Each Purchaser agrees that any transferee of any shares of Registrable
Securities shall be bound by Sections 6.8 and 6.9. The underwriters of the
Company’s stock are intended third party beneficiaries of Sections 6.8 and 6.9
and shall have the right, power and authority to enforce the provisions hereof
as though they were a party hereto.

6.10     Rule 144 Reporting. With a view to making available to the Purchasers
the benefits of certain rules and regulations of the SEC which may permit the
sale of the Registrable Securities to the public without registration, the
Company agrees to use its best efforts to:

(a)       Make and keep public information available, as those terms are
understood and defined in SEC Rule 144 or any similar or analogous rule
promulgated under the Securities Act, at all times after the effective date of
the first registration filed by the Company for an offering of its securities to
the general public;

 

15



 

 

(b)       File with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act; and

(c)       So long as a Purchaser owns any Registrable Securities, furnish to
such Purchaser forthwith upon request: a written statement by the Company as to
its compliance with the reporting requirements of said Rule 144 of the
Securities Act, and of the Exchange Act (at any time after it has become subject
to such reporting requirements); a copy of the most recent annual or quarterly
report of the Company filed with the Commission; and such other reports and
documents as a Purchaser may reasonably request in connection with availing
itself of any rule or regulation of the SEC allowing it to sell any such
securities without registration.

6.11     Termination of Registration Rights. The right of any Purchaser to
request registration or inclusion of Registrable Securities in any registration
pursuant to Section 6.2 hereof shall terminate upon the earlier of: (i) such
time as such Purchaser, as reflected on the Company’s list of stockholders,
holds less than 1% of the Company’s outstanding Common Stock (treating all
shares of Series A Preferred Stock on an as converted basis) or (ii) all
Registrable Securities of the Company issuable or issued upon conversion of the
Shares held by and issuable to such Purchaser (and its affiliates) may be sold
pursuant to Rule 144 during any ninety (90) day period. Upon such termination,
such shares shall cease to be “Registrable Securities” hereunder for all
purposes.

 

7.

MISCELLANEOUS.

7.1       Governing Law. This Agreement shall be governed by and construed under
the laws of the State of Delaware in all respects as such laws are applied to
agreements among Delaware residents entered into and performed entirely within
Delaware, without giving effect to conflict of law principles thereof.

7.2       Survival. The representations, warranties, covenants and agreements
made herein shall survive the closing of the transactions contemplated hereby.
All statements as to factual matters contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument. The representations, warranties, covenants and
obligations of the Company, and the rights and remedies that may be exercised by
the Purchasers, shall not be limited or otherwise affected by or as a result of
any information furnished to, or any investigation made by or knowledge of, any
of the Purchasers or any of their representatives.

7.3       Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon the
parties hereto and their respective successors, assigns, heirs, executors and
administrators and shall inure to the benefit of and be enforceable by each
person who shall be a holder of the Shares from time to time; provided, however,
that prior to the receipt by the Company of adequate written notice of the
transfer of any Shares specifying the full name and address of the transferee,
the Company may deem and treat the person listed as the holder of such Shares in
its records as the absolute owner and holder of such Shares for all purposes.

 

16



 

 

7.4       Entire Agreement. This Agreement, the exhibits and schedules hereto,
the Related Agreements and the other documents delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof.

7.5       Severability. In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.

7.6       Amendment and Waiver. This Agreement may be amended or modified, and
the obligations of the Company and the rights of the holders of the Shares and
the Conversion Shares under the Agreement may be waived, only upon the written
consent of the Company and holders of at least a majority of the Shares
purchased or agreed to be purchased pursuant to this Agreement (treated as if
converted and including any Conversion Shares into which the then outstanding
Shares have been converted that have not been sold to the public).

7.7       Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement or the Amended
Charter or Certificate of Designations, shall impair any such right, power or
remedy, nor shall it be construed to be a waiver of any such breach, default or
noncompliance, or any acquiescence therein, or of or in any similar breach,
default or noncompliance thereafter occurring. It is further agreed that any
waiver, permit, consent or approval of any kind or character on any party’s part
of any breach, default or noncompliance under this Agreement or the Amended
Charter or Certificate of Designations or any waiver on such party’s part of any
provisions or conditions of the Agreement or the Amended Charter or Certificate
of Designations must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement or the Amended Charter or Certificate of Designations, by law, or
otherwise afforded to any party, shall be cumulative and not alternative.

7.8       Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed electronic mail, telex or
facsimile if sent during normal business hours of the recipient, if not, then on
the next business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent to the Company at the address as set forth on the signature page hereof and
to Purchaser at the address set forth on Exhibit A attached hereto or at such
other address as the Company or Purchaser may designate by ten (10) days advance
written notice to the other parties hereto.

7.9       Expenses. Each party shall pay all costs and expenses that it incurs
with respect to the negotiation, execution, delivery and performance of the
Agreement; provided, however, that the Company shall, at the Closing, reimburse
the reasonable invoiced fees and expenses incurred in connection with this
Agreement of one special counsel for Purchasers, not to exceed twenty-five
thousand dollars ($25,000).

 

17



 

 

7.10     Attorneys’ Fees. In the event that any suit or action is instituted
under or in relation to this Agreement, including without limitation to enforce
any provision in this Agreement, the prevailing party in such dispute shall be
entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

7.11     Titles and Subtitles. The titles of the sections and subsections of the
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

7.12     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

7.13     Broker’s Fees. Each party hereto represents and warrants that no agent,
broker, investment banker, person or firm acting on behalf of or under the
authority of such party hereto is or will be entitled to any broker’s or
finder’s fee or any other commission directly or indirectly in connection with
the transactions contemplated herein. Each party hereto further agrees to
indemnify each other party for any claims, losses or expenses incurred by such
other party as a result of the representation in this Section 7.13 being untrue.

7.14     Exculpation Among Purchasers. Each Purchaser acknowledges that it is
not relying upon any person, firm, or corporation, other than the Company and
its officers and directors, in making its investment or decision to invest in
the Company. Each Purchaser agrees that no Purchaser nor the respective
controlling persons, officers, directors, partners, agents, or employees of any
Purchaser shall be liable to any other Purchaser for any action heretofore or
hereafter taken or omitted to be taken by any of them in connection with the
purchase of the Shares and Conversion Shares.

7.15     Pronouns. All pronouns contained herein, and any variations thereof,
shall be deemed to refer to the masculine, feminine or neutral, singular or
plural, as to the identity of the parties hereto may require.

*         ****

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

18



 

 

IN WITNESS WHEREOF, the parties hereto have executed the SERIES A PREFERRED
STOCK PURCHASE AGREEMENT as of the date set forth in the first paragraph hereof.

COMPANY:

CAREGUIDE, INC.

Signature: /s/ Chris E. Paterson  

 

Print Name: Chris E. Paterson  

 

Title: CEO  

 

Address:  4401 NW 124th Ave.  

Coral Springs, FL 33065  

 

PURCHASERS:

 

ESSEX WOODLANDS HEALTH VENTURES FUND IV, L.P.

By: Essex Woodlands Health Ventures IV, L.L.C.

Its General Partner

 

By: /s/ Mark Pacala

Name: Mark Pacala

Title: Authorized Signatory

 

ESSEX WOODLANDS HEALTH VENTURES FUND V, L.P.

By: Essex Woodlands Health Ventures V, L.L.C.

Its General Partner

 

By: /s/ Mark Pacala

Name: Mark Pacala

Title: Authorized Signatory

 

 

 

 

[Series A Preferred Stock Purchase Agreement Signature Page]



 

 

IN WITNESS WHEREOF, the parties hereto have executed the SERIES A PREFERRED
STOCK PURCHASE AGREEMENT as of the date set forth in the first paragraph hereof.

 

PURCHASERS:

 

PSILOS GROUP PARTNERS II, L.P.

By: Psilos Group Investors II, LLC

Its General Partner

 

By: /s/ Albert S. Waxman

Name: Albert S. Waxman

Title: Senior Managing Member

 

 

 

 

 

 

 

 

[Series A Preferred Stock Purchase Agreement Signature Page]



 

 

IN WITNESS WHEREOF, the parties hereto have executed the SERIES A PREFERRED
STOCK PURCHASE AGREEMENT as of the date set forth in the first paragraph hereof.

COMPANY:

 

PURCHASERS:

 

HICKORY VENTURE CAPITAL CORPORATION

 

By: /s/ J. Thomas Noojin  

Name: J. Thomas Noojin

Title: President

 

 

 

 

 

 

[Series A Preferred Stock Purchase Agreement Signature Page]



 

 

IN WITNESS WHEREOF, the parties hereto have executed the SERIES A PREFERRED
STOCK PURCHASE AGREEMENT as of the date set forth in the first paragraph hereof.

 

PURCHASERS:

 

 

/s/ John Pappajohn

John Pappajohn

 

 

 

 

[Series A Preferred Stock Purchase Agreement Signature Page]



 

 

IN WITNESS WHEREOF, the parties hereto have executed the SERIES A PREFERRED
STOCK PURCHASE AGREEMENT as of the date set forth in the first paragraph hereof.

 

PURCHASERS:

 

 

/s/ Derace L. Schaffer

Derace L. Schaffer, M.D.

 

 

 

 

 

[Series A Preferred Stock Purchase Agreement Signature Page]



EXHIBIT A

SCHEDULE OF PURCHASERS

 

NAME AND ADDRESS

INITIAL CLOSING SHARES

INITIAL CLOSING PURCHASE PRICE

Essex Woodlands Health Ventures Fund IV, L.P.

717 Fifth Avenue

14th Floor, Suite B

New York, NY 10022

Attn: Mark L. Pacala

 

78,125

$46,875.00

Essex Woodlands Health Ventures Fund V, L.P.

717 Fifth Avenue

14th Floor, Suite B

New York, NY 10022

Attn: Mark L. Pacala

 

234,375

$140,625.00

Psilos Group Partners II, L.P.

625 Avenue of the Americas, 4th Floor

New York, NY 10011

Attn: Joseph R. Riley

 

416,667

$250,000.20

Hickory Venture Capital Corporation

301 Washington Street, NW, Suite 301

Huntsville, AL 35801

Attn: J. Thomas Noojin

 

208,333

$124,999.80

Derace L. Schaffer, M.D.

3611 Cole Avenue, Apt. 188

Dallas, TX 75204

 

208,333

$124,999.80

John Pappajohn

c/o Equity Dynamics

2116 Financial Center

Des Moines, IA 50309

 

416,667

$250,000.20

TOTAL:

1,562,500

$937,500.00

 

 

 

 